DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to: 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,887,526. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-8 of Patent No. 10,887,526 contain every element of 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



6.	Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 8, and 15 each recites the term "the designated at least one tracking target”. However this term was not defined and therefore lacks antecedent basis.  Therefore, claims 1, 8, 15, and their respective dependent claims are deemed indefinite.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

8.	Claims 1, 2, 5-9, and 12-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim (US Publication 2015/0078618) in view of Fernandez et al. (US Publication 2001/0010541, hereinafter Fernandez) and Meganathan et al. (US Publication 2016/0217668, hereinafter Meganathan). 
Regarding claim 1, Kim discloses a monitoring system comprising: 
a mobile terminal held by a holder (Kim, para’s 0012-0014, 0078-0089, fig. 5,  mobile unit or device of first surveillance device/means is held by a holder); and 
a management device configured to communicate with the mobile terminal (Kim, para. 0042, fig. 1, control center communicates with mobile device),
wherein the mobile terminal includes at least one processor configured to: 
transmit a request for switching a mode of control of a camera to the management device when a predetermined action performed by the holder is detected (Kim, para’s 0070-0089, fig. 5, when detecting a target that causes harmful or dangerous situation, holder of mobile device, as first surveillance device, sends event data including image data and location information related to the target to control center; in response to receiving event data from mobile device, control center transmits metadata and notify the identified target to surveillance cameras and/or mobile devices in neighboring surveillance area for tracking the moving target; therefore it is obvious that event data comprises switching information that is used by control center for switching control of surveillance cameras and/or mobile devices in neighboring surveillance area for continuing tracking movement of the identified target and enhancing the monitoring/tracking operation), and
wherein the management device includes at least one processor configured to:
switch, when the request is received, the mode of control of the camera to a tracking mode (Kim, para’s 0036-0037, in a normal mode, surveillance cameras installed at certain locations of surveillance areas can monitor a predetermined range but dead angle areas. In response to mobile device detecting a target causing a harmful and dangerous situation and sending event data and location information related to the target to control center, control center switches the monitoring direction of surveillance cameras and mobile devices to track the moving target identified by the location information); 
perform tracking control comprising controlling a photographing range of the camera in such a way that the designated at least one tracking target is kept captured by the camera (Kim, para’s 0036-0037, control center switches the monitoring direction of surveillance cameras and mobile devices to track the moving target identified by the location information).
	Kim also discloses management device analyzes the images received from the mobile device and/or surveillance cameras according to the location of the mobile device and/or surveillance cameras (see Kim, para’s 0037-0051, control center 200 may receive event data including the image data and location information from the mobile device 100a and the surveillance camera 100b and determine if it is dangerous situation by analyzing the image data included in the event data.  It is also noted that the image obtained by the surveillance camera may contain both the tracking target and the mobile device holder in the field of view of the surveillance camera), but Kim does not explicitly disclose:
extract the holder appearing in the displayed image and determine the holder as a provisional tracking target; the holder of the mobile device is a security guard.
Fernandez discloses extract the holder appearing in the displayed image and determine the holder as a provisional tracking target (Fernandez, para’s 0061 and 0081, intruder target unit/holder is determined to be a provisional tracking target based on geographically correlated target unit 4 movement provided to console 6, although unauthorized to do so; designating a tracking object as provisional can also be seen as a design choice/option).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernandez’s features as described above into Kim’s invention for enhancing surveillance operation by enabling the surveillance system to quickly and securely respond to abnormal situation.
Kim-Fernandez does not explicitly disclose but Meganathan discloses a security guard/an authorized person holding/operating a mobile device (Meganathan, para. 0044, an authorized or security personnel is holding the mobile device);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Meganathan’s features as described above into Kim’s invention for enhancing surveillance operation and security response by providing mobile device to security guard/authorized person.

Regarding claim 2, Kim-Fernandez-Meganathan discloses monitoring system according to claim 1, wherein the mobile terminal further comprises an acceleration sensor, wherein the at least one processor in the mobile terminal is further configured to: 
acquire an acceleration of the mobile terminal from the acceleration sensor; and transmit the acquired acceleration of the mobile terminal to the management device (Fernandez, para. 0044, an accelerator sensor of mobile target unit can transmit location and position information to controller), 
and wherein the at least one processor in the management device is further configured to:
 receive the acceleration (Fernandez, para. 0044, control can receive location and position information from mobile target unit); 
calculate a current position of the mobile terminal by using the received acceleration (Fernandez, para. 0044, control can calculate direction, location and position information from accelerator information received mobile target unit); and 
control the direction of the camera in such a way that the camera is directed to the calculated current position (Kim, para’s 0036-0037, and 0047-0077, control center can control direction of surveillance cameras based on direction, location and position information). 
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 5, Kim-Fernandez-Meganathan discloses the monitoring system according to claim 1, wherein the at least one processor in the management device is further configured to accept designation of the at least one tracking target while tracking  para. 0111, at any particular moment, multiple objects 2 may be monitored and processed effectively in parallel).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 6, Kim-Fernandez-Meganathan discloses the monitoring system according to claim 1, wherein the at least one processor in the mobile terminal is further configured to transmit position information of the mobile terminal to the management device (Kim, para’s 0009-0014, 0078-0083, s510-s512 of fig. 5, mobile device as first surveillance device sends event data including location information to control center), and wherein the at least one processor in the management device is further configured to switch, when the request is received, the mode of control of the camera to a tracking mode in which the at least one processor in the management device controls a direction of the camera based on the position information in such a way that the camera is directed to a place indicated by the position information (Kim, para’s 0036-0037, in a normal mode, surveillance cameras installed at certain locations of surveillance areas can monitor a predetermined range but dead angle areas. In response to mobile device detecting a target causing a harmful and dangerous situation and sending event data and location information related to the target to control center, control center switches the monitoring direction of surveillance cameras and mobile devices to track the moving target as identified by the location information).

Regarding claim 7, Kim-Fernandez-Meganathan discloses the monitoring system according to claim 1, wherein the at least one processor in the management device is Kim, fig’s 1, 2a-2c, para’s 0047-0077, control center displays image captured by surveillance camera or mobile device while tracking the moving target); 
accept designation of at least one tracking target, the at least one tracking target being designated from among moving objects in the displayed image by an operator (Kim, fig’s 1, 2a-2c, para’s 0047-0077, a user of control center designates the moving target among other objects in the image for tracking; see al so Fernandez, para. 0111, at any particular moment, multiple objects 2 may be monitored and processed effectively in parallel). 
The motivation and obviousness arguments are the same as claim 1.

Regarding claims 8, 9, and 12-15; these claims comprise limitations substantially the same as claims 1, 2, and 5-7; therefore they are rejected by similar rationale. 
Kim-Fernandez-Meganathan further discloses non-transitory computer-readable storage medium (see Kim, para. 0090).

9.	Claims 3 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim in view of Fernandez or Meganathan, as applied to claims 1 and 8 above, and further in view of  Kerning (US Publication 2016/0027292, hereinafter Kerning).
Regarding claim 3, Kim-Fernandez/Meganathan discloses the monitoring system according to claim 1, wherein the mobile terminal further comprises an acceleration sensor, and wherein the at least one processor in the mobile terminal is further configured 
acquire an acceleration of the mobile terminal from the acceleration sensor (Fernandez, para. 0044, an accelerator sensor of mobile target unit can transmit location and position information to controller).
Kim-Fernandez-Meganathan discloses determining the determined action by the security guard and receiving accelerator information from mobile device, but does not explicitly disclose determine whether the acceleration is equal to or higher than a predetermined value; and determine that the predetermined action is performed by the security guard when the acceleration is determined to be equal to or higher than the predetermined value.
Kerning discloses determine whether the acceleration is equal to or higher than a predetermined value; and  determine that the predetermined action is performed by the security guard when the acceleration is determined to be equal to or higher than the predetermined value (Kerning, para. 0124, security guard may be chasing a suspect. It is obvious that the acceleration is above a threshold when chasing the suspect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kerning’s feature into Kim-Fernandez-Meganathan’s invention for enhancing surveillance operation by effectively identify a security break has happened.

Regarding claim 10, this claim comprises limitations substantially the same as claim 3; therefore it is rejected by the same rationale set forth.

10.	Claim 4, 11, and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim-Fernandez-Meganathan, as applied to claims 1, 8, and 15 above, in view of Official Notice.
Regarding claim 4, Kim-Fernandez-Meganathan discloses the monitoring system according to claim 1, wherein the mobile terminal is further configured to transmit the position information and the request to the management device as described above.
Kim-Fernandez-Meganathan is silent as to disclose wherein the mobile terminal performs photographing in response to an operation by the security guard, and wherein the at least one processor in the mobile terminal is further configured to transmit the image generated by the photographing to the management device.
Official Notice is taken as mobile terminal performs photographing in response to an operation by the holder of the mobile device, i.e., security guard, and transmit the image generated by the photographing to another device is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this well-known technique into Kim-Fernandez-Meganathan’s invention for enhancing surveillance operation by enabling the surveillance system to quickly and securely respond to abnormal situation.

Regarding claims 11 and 16; these claims comprise limitations substantially the same as claim 4; therefore they are rejected by similar rationale.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/